Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendments and Remarks filed in the U.S. on 8/27/2021.  Claims 1-3, 5-6, 9-11, 13-14, 17, and 19 are pending in the case. Claims 1, 9, and 17 are written in independent form.
Applicant’s amendments and remarks filed on 8/27/2021 have been fully considered but were not found to be persuasive in overcoming the previously cited prior art. Accordingly, THIS ACTION IS MADE FINAL.

Remarks – Computer Readable Medium
For the meaning of “computer readable storage medium” as recited in claims 17, and 19-20, examiner refers to [0078] that indicates “a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se” (Para. [0078]).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is not clearly stated in the written description how to calculate the source and target latency for identified open transactions comprising one or more parked tables after ignoring an open transaction due to the open transaction comprising one or more parked tables. Paragraph [0046] of the present specification states:
“The source latency value 130 shows a difference in time between when at least one of an insert, update or delete operation for the identified open transaction was written to a transaction log 116 and when the operation was read from the transaction log 116 for replication to the target data store 104. The target latency value 130 shows a difference in time between when at least one of an insert, update or delete operation for the identified open transaction was written to a transaction log 116 and when the operation was applied to the target data store 104.” (emphasis added)
The claims, however, recite ignoring the open transactions that comprise one or more parked tables, therefore not reading the operation for the open transaction from the transaction log 116 for replication to the target data store 104 (required for calculating the source latency value) and not applying the operation for the transaction to the target data store 104 (required for calculating the target latency value).



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, and 17, the phrase "responsive to ignoring an open transaction due to the open transaction comprising the one or more parked tables, calculating the source and target latency for each of the identified open transactions comprising the one or more parked tables" renders the claim indefinite because it is unclear how a source and target latency can be calculated for transactions that are ignored, and thus not read from a transaction log for replication to a target data store (needed for calculating the source latency per para. [0046] of the present specification), nor applied to the target data store (needed for calculating the target latency per para. [0046] of the present specification).  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 9-11, 13-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brodersen et al. (U.S. Patent No. 6,446,089, hereinafter referred to as Brodersen) and further in view of Hoffman et al. (U.S. Patent No. 8,301,593, hereinafter referred to as Hoffmann).

Regarding Claim 1:
Brodersen teaches a computer-implemented method comprising:
performing a dynamic rollover of source and target latency in a replication environment, by:
during a replication process in the replication environment, determining whether one or more tables are parked to indicate that the one or more tables are not to be replicated from a source data store to a target data store;
Brodersen teaches:

Brodersen further teaches preparing a partial transaction log where “log manager 9 finds the first unprocessed transaction for the node whose partial transaction log is being prepared…[and] selects a transaction for processing” where a visibility calculator determines “whether the selected transaction is visible to the node being processed” and when it is not visible, the transaction is skipped  (Col. 10 Lines 5-38).
Therefore, Brodersen teaches in a replication environment, using the dock object’s visibility level to determine whether one or more tables in a dock objects are visible and are thus to be processed for replication from the source node to the target node. 
in response to determining the parked one or more tables, identifying open transactions where the one or more parked tables affect the source and target latency;

Brodersen teaches preparing a partial transaction log where “log manager 9 finds the first unprocessed transaction for the node whose partial transaction log is being prepared…[and] selects a transaction for processing” (Col. 10 Lines 5-38). Therefore, Brodersen teaches in response to determining docked (parked) objects, identifying unprocessed transactions for which a partial transaction log is being prepared.  The source and target latency would be affected by the docked objects because processing transactions affects latencies.
wherein identifying the open transactions comprises identifying the open transactions on the source data store that comprise the parked one or more tables, and ignoring the open transactions that comprise the parked one or more tables during the replication process; and
Brodersen teaches identifying the transaction and a visibility level for the transaction based on the docking object for the transaction:
“Visibility Rules are of two types, depending on the field RULE_TYPE.  A Visibility Rule with the RULE_TYPE of ‘R’ is referred to as an SQL Rule. An SQL Rule includes a set of Structured Query Language (SQL) statements that is evaluated to determine if any data meeting the criteria specified in the SQL statements exists in the Docking Object. If so, the Docking Object is visible to the node. A Visibility Rule with a RULE_TYPE of ‘O’ is referred to as a Docking Object Rule. A Docking Object Rule Specifies another Docking Object to be queried for visibility. If the specified Docking Object is visible, then the Docking Object pointing to it is also visible.” (Col. 5 Lines 33-56).
Brodersen further teaches in-scope tables as being tables that are part of a replication process by teaching:
“each dock object has a visibility level and a visibility level attribute that are analyzed using visibility rules” to assist in determining the replication of member table rows in the dock object such as “all member table rows in an enterprise dock object are replicated to any nodes” and “member table rows in limited dock objects are subject to visibility checks and are routed to nodes that have visibility to the rows” (Col. 5 Lines 33-56).


Brodersen teaches all of the elements of the claimed invention as recited above except:
responsive to ignoring an open transaction among the identified open transactions due to the open transaction comprising the one or more parked tables, calculating the source and target latency for each of the identified open transactions comprising the one or more parked tables;
wherein the source latency shows a difference in time between when at least one of an insert, update, or delete operation for the identified open transaction was written to a transaction log and when the operation was read from the transaction log for replication to the target data store, and
wherein the target latency shows a difference in time between when at least one of an insert, update or delete operation for the identified open transaction was written to a transaction log and when the operation was applied to a target database management system (DBMS).

However, in the related field of endeavor of data replication, Hoffman teaches:
calculating the source and target latency for each of the identified open transactions;
Broderson teaches identifying open transactions by teaching preparing a partial transaction log where “log manager 9 finds the first unprocessed transaction for the node whose partial transaction log is 
Brodersen further teaches:
“each dock object has a visibility level and a visibility level attribute that are analyzed using visibility rules” to assist in determining the replication of member table rows in the dock object such as “all member table rows in an enterprise dock object are replicated to any nodes” and “member table rows in limited dock objects are subject to visibility checks and are routed to nodes that have visibility to the rows” (Col. 5 Lines 33-56).
Therefore, Broderson teaches responsive to ignoring certain member table rows based on visibility rules, processing the open transactions that are visible and capable of being processed for replication.
Hoffman teaches a replication of transactions to one or more target nodes (Abstract) and determining, as part of the processing of the transactions, “1.  the time that it takes to get a change into the change queue (this delay is generally out of the control of the replication engine).  2.  the time that it takes the replication engine to read a change from the change queue.  3.  the time that a change sits in the communication buffer before it is sent to the target node.  4.  the time that it takes to propagate the change over the communication channel (about 1 millisecond per hundred miles--out of the control of the replication engine).  5.  the time that it takes to apply the change to the target database” (Col. 16 Lines 10-22).
Therefore, Brodersen in combination with Hoffman teaches calculating source and target latencies for an open transaction in response to ignoring aspects of the replication that are not visible.
wherein the source latency shows a difference in time between when at least one of an insert, update, or delete operation for the identified open transaction was written to a transaction log and when the operation was read from the transaction log for replication to the target data store,

wherein the target latency shows a difference in time between when at least one of an insert, update or delete operation for the identified open transaction was written to a transaction log and when the operation was applied to a target database management system (DBMS).
Hoffmann teaches determining “1.  the time that it takes to get a change into the change queue (this delay is generally out of the control of the replication engine).  2.  the time that it takes the replication engine to read a change from the change queue.  3.  the time that a change sits in the communication buffer before it is sent to the target node.  4.  the time that it takes to propagate the change over the communication channel (about 1 millisecond per hundred miles--out of the control of the replication engine).  5.  the time that it takes to apply the change to the target database” (Col. 16 Lines 10-22).  Therefore, Hoffmann teaches determining a difference in time between when the transaction is written to a transaction log and the end of step 4, and thus also the beginning of step 5, which is a tracked point in time when a transaction is at the applier/database management system for a target database but has not yet been applied to the target database.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoffman and Brodersen at the time that the claimed invention was effectively filed, to have combined the latency monitoring, as taught by Hoffman, with the systems and methods for partially replicating databases, as taught by Brodersen.


Regarding Claim 2:
Brodersen and Hoffman further teach:
wherein the open transactions are in-progress and not completed.
Hoffman teaches sending transactions to be replicated while they are in-progress and not committed on the source database (Col. 19 Lines 50-61 & Figure 6).

Regarding Claim 3:
Brodersen and Hoffman further teach:
skipping or ignoring the identified open transactions.
Brodersen teaches “step 181 calls a visibility calculator to determine whether the selected transaction is visible to the node being processed” (Col. 10 Lines 5-38)  where “log manager 9 checks to see whether the visibility calculator determined that the transaction is visible” and “if it is not visible, the control is passed to step 179” (Col. 10 Lines 5-38).  Brodersen further teaches using a visibility calculator “to determine whether a particular transaction that updates a particular row of a particular docking object is visible to a particular node” (Col. 10 Lines 41-53) and skips the identified transaction when it is determined as not being visible by a visibility calculator (Figure 6 steps 177-187).

Regarding Claim 5:

wherein identifying the open transactions comprises identifying the open transactions where the parked one or more tables are in-scope tables and
Brodersen teaches identifying the transaction and a visibility level for the transaction based on the docking object for the transaction:
“Visibility Rules are of two types, depending on the field RULE_TYPE.  A Visibility Rule with the RULE_TYPE of ‘R’ is referred to as an SQL Rule. An SQL Rule includes a set of Structured Query Language (SQL statements that is evaluated to determine if any data meeting the criteria specified in the SQL statements exists in the Docking Object. If so, the Docking Object is visible to the node. A Visibility Rule with a RULE_TYPE of ‘O’ is referred to as a Docking Object Rule. A Docking Object Rule Specifies another Docking Object o be queried for visibility. If the specified Docking Object is visible, then the Docking Object pointing to it is also visible.” (Col. 5 Lines 33-56)
the identified open transactions were initiated by one or more users with a determined minimum privilege to perform at least one of an insert, update or delete operation against the parked one or more tables.
Brodersen teaches “the foregoing description of the update processing preferable includes additional steps not material to the present invention, for example, to assure authorization of the user to make the update, to storage and commit the write to the database” (Col. 7 Line 65 – Col. 8 line 5).

Regarding Claim 6:
Brodersen and Hoffman further teach:
wherein any subsequent changes for the parked one or more tables are not replicated to the target data store.



Regarding Claim 9:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Brodersen and Hoffman further teach:
one or more computers programmed for performing a dynamic rollover of source and target latency in a replication environment.
Brodersen teaches a central computer system and remote computer systems programmed for executing programs in a replication environment (Figure 1 & Claim 8) 

Regarding Claim 10:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 11:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 13:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 14:
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 17:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Brodersen and Hoffman further teaches a computer program product, the computer program product comprising:
a computer readable storage medium having program instructions embodied therewith (Brodersen – Figure 1 & Claim 5)
there program instructions executable by one or more computers to cause the computers to perform a method (Brodersen – Figure 1 & Claim 5).

Regarding Claim 19:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Response to Amendment
Applicant’s Amendments, filed on 8/27/2021, are acknowledged and accepted.
As stated above and restated here for convenience, Applicant’s amendments and remarks filed on 8/27/2021 have been fully considered but were not found to be persuasive in overcoming the previously cited prior art. Accordingly, THIS ACTION IS MADE FINAL.


Response to Arguments
In the remarks filed on 8/27/2021, Applicant argues that, based on paras. [0035]-[0036] of the present specification, “while Brodersen describes a process for simply and generally determining whether an object of a transaction is visible to a node, and Hoffman may describe a process for calculating a latency, neither reference specifically discloses ‘... during a replication process in the replication environment, determining whether one or more tables are parked to indicate that the one or more tables are not to be replicated from a source data store to a target data store; in response to determining the parked one or more tables, identifying open transactions where the parked one or more tables affect the source and target latency, wherein identifying the open transactions comprises identifying the open transactions on the source data store that comprise the parked one or more tables and ignoring the open transactions that comprise the parked one or more tables during the replication process; and responsive to ignoring an open transaction among the 12 Application No. 15/926,540Reply to Office Action dated May 27, 2021 Docket No. IN820161743US01 identified open transactions due to the open transaction comprising the one or more parked tables, calculating the source and target latency for each of the identified open transactions comprising the parked one or more tables....". 
Applicant’s argument is not convincing because the argued feature of calculating the source and target latency for an open transaction that was ignored during replication, as stated above in the 112(a) and 112(b) rejection, is not supported by the specification nor is it distinctly claimed as steps that could be performed by a person having ordinary skill in the art. Applicant cites a portion of Para. [0036] stating:
reports the source and target latency values 130 for all of the subscriptions 126 that included the parked table”
Paragraphs [0021]-[0022] of the present specification further clarifies that:
“a subscription 126 describes a connection that is used to replicate data between the source data store 102 and the target data store 104…[and] contains details of the data that is being replicated(e.g., a list of tables), and how the data from the source data store 102 is applied to the target data store 104.” and “in a replication process that comprises database mirroring, every transaction in the source data store 102 that is within the subscription 126 is sent to the target data store 104”
Based on the cited portions of the present specification, it appears that the intent of Applicant may have been to recite language for identifying open transactions for a subscription where the parked one or more tables affect the source and target latency of the subscription and responsive to ignoring an open transaction because it comprises the one or more parked tables, calculating new source and target latency values for the subscription. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Doshi et al. (U.S. Pre-Grant Publication No. 2017/0220424) teaches methods, systems, and processes to adjust replication operations where time stamps are recorded when the operation is performed both at the primary site and the secondary site and a recovery point information is 
Hrle et al. (U.S. Pre-Grant Publication No. 2016/0171070) teaches data changes in a source database being asynchronously replicated to the target database and determining a latency time to asynchronously complete a replication of unreplicated data changes and determining velocities of replication, the velocities being a capture velocity, transfer velocity, and apply velocity.
Hrle et al. (U.S. Patent No. 9,886,347) teaches a source database including a plurality of tables and incrementally updating data in the source database to a target database adapted to store replicated data changes.
Jackiewicz et al. (U.S. Pre-Grant Publication No. 2013/0268488) teaches a job replication process for replicating jobs on data objects on a source and target computer system.
Pruet et al. (U.S. Pre-Grant Publication No. 2006/0190504) teaches replicating transactions originating from a source database to a target database where a lockable object is associated with each transaction of the sequence of transactions where the lockable object is based on the commit order.
Wilton (U.S. Patent No. 10,152,499) teaches replicating data between two locations where related tables may be assigned to replication groups and replication data for the replication groups may be sent and processed in parallel.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        12/4/2021

/SYED H HASAN/Primary Examiner, Art Unit 2154